Title: From John Adams to Benjamin Rush, 18 January 1808
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Jan. 18 1808

What a pitty it is; and indeed what a Shame it is, that We have not a Word in our language to express the idea of the French Word Naiveté? There is not a figure of Rhetorick So impressive as this is ’tho it is no figure, but the most perfect simplicity. I know not whether it is possible to define it. Neat and plain, Seems to be flat and poor. Simple Nature, is not Satisfactory. Simplex munditus in Latin comes nearer. After all I know of no Single Word, nor of any definition in any language that pleases me, though the Thing itself is the most striking beauty in Poetry oratory and every Species of fine Writing. Homer, Shakespeare are the most indebted to it. Our Franklin, owes a great part of his Merit to it—It is not less visible or attractive in Architecture Painting and Sculpture.
It is easier to give Examples of it than to define it. The grand Conde Said “These People judge us by themselves!” with a note of Admiration and astonishment that the People should be so presumptuous as to dare to think Us like themselves. This was Monarchical or Princely Naiveté: for Kings and Princes, with the Utmost Sincerity believe themselves of a Superiour order of Beings from to their fellow Men. And Conde almost in one Word, or in one Note of Admiration, laid open his own heart and the Sense and feelings of all the Kings and Princes in the World.
Why Should We change, is it because We are not well? Said one of the most oppulent and luxurious of the Farmers General, in the beginning of the French Revolution. By this very plain and short question he expressed the natural Sentiments of all Nobility and rich Commoners from the twelve per Cent per Month Usuries in the Roman Commonwealth from its foundation to its dissolution, down to the two per Cent Gent per Month Gentry in Boston New York and Philadelphia, who will always think the World goes well, while they, can accumulate, enjoy and domineer. This was Aristocratical Naiveté.
You remember the Republican Proclamation of Ephesus, when the Sovereign People of that City banished Hermodorus. Nemo de nobis unus excellat. Sed si quis extiterit, alio in loco, et apud alios Sit. Since you have declared War against latin, I will translate it. “No Man among Us Shall excell, If any one Should arise let him carry his Superiour merit among Some other People.” This was Democratical Naiveté, and Aristocratic Naiveté, and monarchical Naiveté too: for all are alike. and their is no guarding against either of these Naivetés, but by mixing them all three together in equal Proportions in the Government.So was that of the Athenian, who banished Aristodes, quod præter modum justus esset, “because he was too just” for I will not offend your aversion to latin. These Naivetés, expressed the natural and actual Sentiments of every Democracy Aristocracy and Monarchy under Heaven. Cicero has expressed this opinion, perhaps more generally—and so extensively as to comprehend People in all Nations and under all Governments. His Comment on that Resolve, of the Ephesians, almost equals it in Naiveté. “An hoc non ita fit in omni populo? Nonne omnem exuperantiam virtutis oderunt? Is it not thus among all People? Do they not hate all Superiority of Virtue? You See I persevere in my extream delicacy lest I should offend your distate distaste of Latin.
Poor Cicero! I pity you. But to address myself to Dr Rush, rather than a departed Spirit; What other People call Vanity in Cicero, I denominate Naiveté. The Superiority of his Virtue and Talents excited Jealousy and Envy among the Citizens in general, and Clodius Cataline Sallust, Cæsar and Pompey too appear to have hated it as fervently as any Ephesian or Athenian could have done. Debtors and Creditors, griping Usurers and Starving People, were Scrambling around him, the two Generals were Rivals one Courting the People and the other the Senate, both attended by Legions and Spies enough to overawe the most honest and independent Soul. Poor Cicero, watched, dreaded, envied, by all: no doubt Slandered by innumerable Emissaries, despized, insulted, belied. No Press it is true to traduce him, nor any to vindicate him. But Manuscript Libells and Hand Bills enough in Circulation. He could not hire So many Scribblers to defend him as his Enemies did to reproach him. In this distressing Situation he poured out the feelings of his tortured heart with the Utmost Naiveté, as plain as  Shipping or as old Montaigne.
He blazoned forth his own Virtues Talents and great Services in the Face of the Senate and the whole Roman People, bidding open Defiance to every Citizen to contradict him if he could. It does not appear that any one had the impudence to attempt it. Do you call this Vanity? It was Self Defence, Independence, Intrepidity, or in one Word Naiveté. You are not more in an Enemies Country in Philadelphia than he was in Rome. Cæsar got rid of Pompey, as Cincinnatus got rid of Mælius and Camillus of a better Man Manlius Capitolinus, and afterwards Anthony of Cicero and as our Jefferson got rid of Jay and our Burr of Hamilton. I do not believe, my Friend Rush, that you have been So attentive to the Secret Springs which have decided Events in this Country, and to the Rivalries among our Aristocrats, as you have to Diseases, and the Instruction of your Pupills and this is not a little to your honour. Notwithstand all this I would wish you to be Governor of Pensilvania after McKeans Period expires. But I know that under other Names there are Pompeys and Cæsars Cladius’s and Catalines, (I know of no Salust) whose Envy would broil and who with the utmost Naiveté, would prefer, Lieb or Duane to you. If it were for no other reason, than that they know you to have a Character, to have Conscience and honour that would not permit you to be their devoted Instrument, and that you have virtuous honourable and ancient Connections in the Country. Who is to be Governor? It is of great Importance to the Nation that a wise and virtuous Man should be raised to the head of that State. But I have Seen enough of the Aristocrats of Pensilvania to know what their game will be. If they cannot have a Man entirely their own, they had rather Snider, Lieb or Duane than any respectable Man. Thus is our poor Country to be tossed in a blanket, by the eternal Intrigues Jealousies Envy and Rivalries of our Aristocrats and Usurers. The Silly People know not the Distemper and think nothing of a Remedy, abandon every honest Man and follow the Standard of every empty Knave.
            In this Situation, We are embroild with England France & Spain. The Commerce of the Country is laid asleep, and We are wholly defenceless by Sea and Land. King George’s  Proclamation for impressing Seamen from foreign Ships is another marvellous Example of Naiveté. It is equivalent to Say Scornfully “Dare any Nation but mine pretend to have Ships Capitols or Seamen!!!"The King of Holland, with the same Naivete, might issue a Proclamation commanding his officers to kidknap Subjects for Batavia on board all foreign Ships.—Kidknapping for Inhabitants of Batavia has been as anciently and as legally practiced in Holland as impressing in England.A little Naivete between ourselves and I have done. We the Ancients ought to discard Gen. Lees rascally Virtue, i.e lay aside all Selfish Considerations all Cunning and dissimulation, and coolly consider the colour of the times and the State of the Nation. The K. of E. Proclamation  appears to me as great an Error as any of his reign. It will be a lasting Bar to all cordial Friendship between the two Nations and constrain Us to be too partial to France. How to oppose it is the question. Pray let me know the Sentiments of the candid and disinterested among you. This Proclamation and its Effects, if not resisted will break the heart of all our Seamen and make Cowards of them all. I am 
            
            J. Adams
            
            
              I have read, but cannot recollect when or where, an Observation to this Effect
              “If you turn out, a Man who has been long in Office and has established habits of Public Life,  you may as well cutt off his head: because he will either Spend his time in vain Endeavours to regain his Station, or he will waste his life in idle amusements and frivolous Schemes or trifling Pleasures”. 
              I have never uttered one Word, taken one step or entertained one thought for recovering my former office or any other, Since my Exile to my Lands the first part of the observation therefore is not applicable to me: but the foregoing Letter among a thousand others is a demonstration of the latter Part of it, and Shews how My time has been idled away for Seven Years, to avoid thinking and escape Ennui. I pray you to burn it as soon as you have cast your Eye over it: for I am not So tormented with Ennui as to copy it.—Ennui again! another Word for which we have no equivalent!
            
